     Case 3:18-cv-00488-MMD-WGC Document 47 Filed 06/29/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


LARRY WHITTAKER,                     )                  3:18-cv-00488-MMD-WGC
                                     )
                         Plaintiff,  )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  June 29, 2020
STATE OF NEVADA, et al.,             )
                                     )
                         Defendants. )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:         NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Plaintiff’s Request for the United States Marshal to Serve Defendant
Kate House (ECF No. 32).

        Pursuant to the court’s screening order, Plaintiff’s claim in Count I, alleging a due process
violation based on the deprivation of property, was allowed to proceed against Defendants
Dzurenda, Ward, Henely, Flamm, Conolly, Alishio, Fonseca, Haines, Peterman, House, Sandoval,
Moore, Schmidt, Barrowman, and Filson. (ECF No. 3 at 12.) In Defendants’ Notice of Acceptance
of Service, the Office of the Attorney General did not mention Defendant House (now identified
as Kate House). (ECF No. 10.)

        IT IS HEREBY ORDERED that the Office of the Attorney General (OAG) shall advise
the court within ten (10) days whether it can accept service for Defendant Kate House. If the
Office cannot accept service, the Office shall file, under seal, but shall serve the inmate Plaintiff
the last known address of Defendant House. If the last known address is a post office box, the
Office shall attempt to obtain and provide the last known physical address.

       IT IS FURTHER ORDERED that Plaintiff’s Request for the United States Marshal to
Serve Defendant Kate House (ECF No. 32) is DENIED without prejudice.

                                                      DEBRA K. KEMPI, CLERK
                                                      By: _______/s/_____________
                                                            Deputy Clerk
